DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Rejections under 35 U.S.C. § 112
	Applicant’s amendments to claims 6 and 7 have successfully overcome the previous § 112 rejections.

II.	Rejections under 35 U.S.C. § 103
	Applicant’s amendments have successfully overcome the previous grounds of prior art rejections under 35 U.S.C. § 103. However, after further search and consideration, new grounds of rejection are made in view of newly discovered prior art references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 31-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0172478 A1 to Lisogurski (hereinafter “Lisogurski”) in view of US Pub. No. 2012/0136223 A1 to Hodge et al. (hereinafter “Hodge”) in view of US 2018/0192122 A1 to Rajapakse (hereinafter “Rajapakse”).
	Regarding Claims 1 and 3, Lisogurski teaches:
a sensor dongle (122; see FIG. 10 below) configured to be physically and electrically coupled to a connector (22) of a first sensor device (14);
a monitor dongle (126) configured to be physically and electrically coupled to a respective monitor port (30) of a medical monitor system (12); and 
dongle-connectivity management hub circuitry (see Para. 57: “circuitry” and/or “the microcontroller may sample the data obtained by the sensor and may also provide the processing required for wireless communication”) configured to a first wireless coupling (120/124) to be established between the first sensor dongle and the monitor dongle, thereby facilitating transmission of data between the first sensor dongle and the monitor dongle (see e.g. Paras. 56-57)


    PNG
    media_image1.png
    214
    624
    media_image1.png
    Greyscale


Lisogurski fails to expressly teach:

(2) that the hub circuitry is further configured to terminate the first wireless coupling between the first sensor dongle and the first one of the plurality of monitor dongles; and selectively cause a second wireless coupling to be established between the first sensor dongle and a second one of the plurality of monitor dongles, thereby facilitating transmission of data between the first sensor dongle and the second one of the plurality of monitor dongles.

	Concerning (1) above, as an initial matter, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Lisogurski to provide a plurality of sensor dongles and monitor dongles because it would amount to a merely unpatentable duplication of parts (see MPEP § 2144.04(VI)(B)) and/or because doing so would predictably allow for multiple sensors to be used and connected to multiple monitor ports, thereby allowing a larger and/or more diverse amount of diagnostic data to be collected. 
Additionally, Hodge teaches a similar wireless sensor-and-monitor system including multiple sensors connected wirelessly to multiple monitor ports via multiple monitor dongles (see e.g. the embodiment of FIG. 10; sensors 14 and 16 are connected to monitor dongles 86 and 92, respectively). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Lisogurski to provide a plurality of sensor dongles and monitor dongles because doing so would predictably allow for multiple sensors to be used and connected to multiple monitor ports, thereby allowing a larger and/or more diverse amount of diagnostic data to be collected.

	Concerning (2) above, Hodge teaches multiple embodiments in which multiple sensors may either be connected to the same monitor (see FIG. 9) or be connected to separate monitors (see FIG. 10; also see e.g. Para. 45: “independent wireless communication with the same or different monitors via the respective wireless interfaces”). Taking these teachings together, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Lisogurski to allow a wireless coupling between a sensor dongle and a monitor dongle to be terminated, and to subsequently establish a new wireless coupling with a different monitor dongle (as seen in the change between Hodge’s FIGS. 9 and 10), because doing so would advantageously allow a user to further customize the configuration of sensors and monitors as desired, e.g. configurations similar to Hodge’s FIGS. 9 and 10 would both be possible. 
Additionally, Rajapakse teaches a similar wireless communication system for multiple input devices and multiple output devices including a wireless hub which selectively allows different wireless connections to be established between different combinations of one or more input devices with one or more output devices (see e.g. abstract: “a wireless media hub configured to act as a many-to-many hub for a variety of over-the-top media devices and media output devices, wherein a virtual screen is presented to a user for interaction and media source and destination devices are selected and directed based on user interaction via the virtual screen”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Lisogurski to provide a hub for allowing a user to establish any desired connection between any one or 

	Regarding Claim 2, see e.g. “medical sensor” in the abstract of Lisogurski; also see e.g. “Depending on the medical sensor 14, such analog data may include, for example, photoplethysmographic data, temperature data, respiration data, blood pressure data, arrhythmia data, ECG data, pulse transit time data, and so forth” in Para. 47 of Lisogurski.

	Regarding Claims 4-7 and 9, as noted in the rejection of claim 1 above, the pair of dongles in Lisogurski replaces a traditional wired connection and plugs into the corresponding matching male and female pair of existing conventional physical connectors. Furthermore, the Examiner notes that as a general matter, one skilled in the art could easily reconfigure (e.g. using an adapter, or simply by constructing it different initially) any particular connectors from one type to another, and/or from male to female, with ease and without affecting the functionality of the data transfer in the system. Additionally, Hodge further notes that “connectors 20 and 24 may be similar or different” (see Para. 24); it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date that different sensors often have different types of corresponding monitor ports, and to therefore modify Lisogurski to provide various types of connectors for different ones of the 

	Regarding Claim 8, the hub circuitry may broadly be considered to be “a component of” the medical monitor system since a system may comprise multiple different parts. Additionally/alternatively, Rajapakse teaches an alternative embodiment in which the wireless hub can be incorporated into an output device (see e.g. FIG. 4: the wireless media hub is implemented as an internal component of a smart television – see e.g. Para. 40). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to further modify Lisogurski in view of Hodge and Rajapske to incorporate the hub circuitry as a component of the medical monitor system because doing so would provide a more compact device with fewer separate devices while still preserving all of the same functionality

Regarding Claims 10-12 and 35-36, in addition to the discussion above concerning claim 1, Rajapske further teaches a virtual screen can be presented for a user to select input and output devices from a list (see e.g. Para. 37) and that connected devices can be represented by icons (see e.g. Paras. 41-42). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to further modify Lisogurski in view of Hodge and Rajapske to provide a screen/user interface for allowing a user to establish any desired connection between any one or more sensor dongles (similar to the input devices in Rajapakse) with any one or more monitor dongles (similar to the output (see MPEP § 2144.04(I) – e.g. a particular icon would not function differently from a descriptive text label, and would simply represent an aesthetic change) which do not otherwise affect the functionality of the device or system; although, it is noted that one skilled in the art would, as a matter of common sense, understand that assigning different shaped icons for different dongles would help a user distinguish between them and correctly identify them, similar to how icons are conventionally used in personal computers, smart phones, etc. 

	Regarding Claims 31-32, Rajapske further teaches that components such as the hub can be embodied in e.g. a smartphone or other mobile computer device (see e.g. Paras. 30, 46). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to further modify Lisogurski in view of Hodge and Rajapske to embody the hub within e.g. a smartphone, because doing so would allow a user to conveniently control the system of sensor and monitor dongles with a device already in their possession (i.e. without needing a separate dedicated hub). 

13 is rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski in view of Hodge in view of Rajapakse as applied to claim 1 above, and further in view of US 2015/0265903 A1 to Kolen et al. (hereinafter “Kolen”).
	Regarding Claim 13, Lisogurski in view of Hodge in view of Rajapakse render obvious claim 1 as discussed above but fail to specifically teach that the hub receives sensor-based data from the sensor dongle in response to determining that the sensor dongle has moved outside a connection range of the monitor dongle. Another reference, Kolen, teaches a similar system including multiple dongles in which intermediate dongles can act as a communication node during times when other dongles are outside the range of direct communication with a master control cell (see FIG. 10 and Para. [0113]). Using this same approach, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Lisogurski in view of Hodge in view of Rajapakse such that the hub receives sensor-based data (i.e. acting as a temporary communication node) from the sensor dongle in response to determining that the sensor dongle has moved outside a connection range of the monitor dongle, akin to how Kolen’s dongles can act as temporary communication nodes, because doing so would allow the continual transmission of data even when the sensor and monitor dongles are outside of range of each other, and thus useful diagnostic data could continue to be collected during a time period when it would otherwise not be collected.

s 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lisogurski in view of Hodge in view of Rajapaske as applied to claim 1 above, and further in view of US Patent No. 7,722,358 B2 to Chatterjee et al. (hereinafter “Chatterjee”).
	Regarding Claims 33-34, Lisogurski in view of Hodge in view of Rajapaske teaches claim 1 as discussed above but fails to specifically teach that the pair(s) of dongles have a separate coupling (i.e. different from the sensor connector) for physically mating and transmitting power between the sensor dongle and the monitor dongle. Another reference, Chatterjee, teaches a wireless device and dongle configuration in which the dongle has a separate connector for mating physically with the wireless device in order to e.g. transfer power (see e.g. claim 1 and FIGS. 1-4). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Lisogurski in view of Hodge and Rajapaske to include a separate coupling mechanism between the dongles for allowing a physical connection for transferring power, akin to that seen in Chatterjee, because doing so would allow the sensor dongle (and the sensor itself) to be recharged without needing to remove the dongle(s). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Biewer ‘521: see abstract, FIG. 4B;
Sukoff ‘221: see claims 6, 14, 20;
Molettiere ‘053: see abstract;
Al-Ali ‘788: see FIG. 3;
WO 2020/198169 A1: see abstract and all figures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Thursday, August 26, 2021